Citation Nr: 0712804	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-23 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had Army National Guard service.  Periods of 
active service, active duty training (ACDUTRA) or inactive 
duty training (INACDUTR) service have not been verified.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the RO 
which denied service connection for bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he had periods of ACDUTRA and 
INACDUTRA service during his Army National Guard service.  
The claims file does not verify any periods of active 
service, ACDUTRA or INACDUTRA service.  Attempts should be 
made to verify any periods of active service, ACDUTRA or 
INACDUTRA service.  In an effort to assist the National 
Personnel Record Center or any other verifying service 
department, the agency of original jurisdiction (AOJ) should 
provide them with the various units the veteran was attached 
to during his Army National Guard service.

If periods of active military service, ACDUTRA or INACDUTRA 
service are verified, the veteran should be scheduled for a 
VA examination for the purpose of determining whether any 
current hearing loss is due to exposure to acoustic trauma 
during that period of service.

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO must contact the appropriate 
service department offices and all 
appropriate U.S. Army personnel and 
medical records repositories, including 
the NPRC, and the Adjutant General of New 
Hampshire, and obtain documentation which 
sets forth the exact dates of the 
appellant's service, including all 
periods of active duty, ACDUTRA, and 
INACDUTRA.  They should be provided with 
the various units the veteran was 
attached to during his Army National 
Guard service to assist them with 
providing this information.

2.  The RO should also request all 
service medical records for any verified 
period(s) of active service, ACDUTRA, 
and/or INACDUTRA that is verified.

In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

3.  If any period of active service, 
ACDUTRA, and/or INACDUTRA is verified, 
schedule the veteran for a VA 
examination, preferably in Orlando.  
Based on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to the etiology 
of the veteran's current bilateral 
hearing loss, including the likelihood 
that it was medically caused by acoustic 
trauma during a verified period of active 
service, ACDUTRA, or INACDUTRA.  The 
examiner should be provided with all 
periods of the veteran's verified active 
service, ACDUTRA, or INACDUTRA.

4.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K.OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


